Case 18-12396-KHK           Doc 153     Filed 01/27/20 Entered 01/27/20 10:58:27                   Desc Main
                                       Document     Page 1 of 15



                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


 In re:

 BYRON DAVID                                                                 Case No. 18-12396-KHK
       Debtor                                                                Chapter 11


                                      MEMORANDUM OPINION


          This matter came before the Court on the Debtor, Byron David’s, Omnibus Objections to

 Claims 3-3, 4-3, 5-3, 6-3 and 7-3 (Docket Nos. 65-69) filed by Summit Community Bank

 (“Summit”).1 Summit filed Responses to the Debtor’s Objections at Docket Nos. 85, 86, 88, 89

 and 90. The Court conducted an evidentiary hearing on the Objections on October 9, 2019. At the

 conclusion of the hearing, the Court took the matters under advisement.


 I.       Background

          Lisa and Byron David were married in 1991. Until 2012, Mr. David was part owner of

 Blue Ridge Technical Services, Inc. (“Blue Ridge”) along with his partner Kenneth Woolfrey.

 Lisa David was an accountant by trade and served as the bookkeeper for her husband’s company.

 She was also part owner of David-Cantrall and Associates, Inc. (“David-Cantrall”) a real estate

 investment company, along with her partners, Wesley and John Cantrall and Michael Firetti.

          From 2005 to 2012, Summit loaned over three million dollars to David-Cantrall and

 companies owned and controlled by its partners as evidenced by Summit’s proofs of claims and

 supporting documents. The promissory notes for the loans bore the signatures of the partners and


 1
   Claim 3-3 is for $1,217, 519.62 owed on loan # 359186. Claim 4-3 is for $288,582.76 owed on loan # 358003.
 Claim 5-3 is for $574,014.66 owed on loan # 358367. Claim 6-3 is for $295,580.81 owed on loan # 360540. Claim
 7-3 is for $210,227.75 owed on loan # 362232. The total amount owed is $2,585,925.60 making Summit Bank the
 largest creditor in this case. All the claims are unsecured.
                                                       1
Case 18-12396-KHK         Doc 153    Filed 01/27/20 Entered 01/27/20 10:58:27              Desc Main
                                    Document     Page 2 of 15



 were secured by deeds of trusts on properties owned by the partners and their spouses and by their

 personal guarantees.

        When the companies defaulted on the loans, Summit foreclosed on the properties under the

 deeds of trust, including the Davids’ personal residence. After disposition of those assets, Summit

 sued Byron David for the deficiencies due on the notes.

        This proceeding was commenced by Mr. David’s voluntary Chapter 7 petition filed on July

 10, 2018. On April 10, 2019, the Court granted the Debtor’s Motion to Convert his Chapter 7 case

 to a Chapter 11 case. Summit’s five claims for the deficiencies are based on the personal guarantees

 attached to its proofs of claims. The Debtor denies signing the guarantees and asks this Court to

 disallow all of Summit’s claims in their entirety. For the reasons stated below, this Court overrules

 the Debtor’s Objection to Claim 4-3 and sustains his Objections to Claims 3-3, 5-3, 6-3 and 7-3.


 II.    Findings of Fact

        Lisa David handled her family’s household finances from 1991 to 2012. Transcript (“Tr.”)

 136:12-14. On August 29, 2012, Mr. David discovered irregularities within their household

 finances after receiving a phone call from USAA saying that a joint credit card had been overrun.

 Tr. 135:10-11. Later that afternoon, after Mr. David confronted his wife about this and other

 discrepancies, Lisa David committed suicide by shooting herself in the abdomen in her front yard.

 She died the same day as a result of her self-inflicted wounds. Tr. 138:16; Exhibit (“Ex.”) B-Death

 Certificate of Lisa David.

        Following Lisa’s death, additional discrepancies in the Davids’ personal and business

 financial affairs were uncovered. On August 30, 2012, Blue Ridge discovered it was unable to

 make payroll and that its checking account was empty. Tr. 139: 6-12. When the partners tried to

 establish an equity line of credit in order to make payroll, they discovered that the business had

                                                  2
Case 18-12396-KHK         Doc 153    Filed 01/27/20 Entered 01/27/20 10:58:27              Desc Main
                                    Document     Page 3 of 15



 already overrun a line of credit for $250,000 the partners did not know existed, and that the line of

 credit was secured by personal guarantees bearing the signatures of Mr. and Mrs. David and Mr.

 and Mrs. Woolfrey that Mr. David and the Woolfreys did not sign. Tr. 139:5-140:12.

        Thereafter, Blue Ridge hired Cindy Vu, a forensic accountant, to investigate Blue Ridge’s

 finances. Ms. Vu determined that Lisa David had embezzled more than three million dollars to pay

 Summit and other creditors. Tr. 141:16-142:6. See also Debtor’s Motion for Summary Judgment

 (Docket No. 78), Fraud Examination Report (Ex. J), at 2. Ms. Vu concluded that Lisa David

 misappropriated $2,812,202.81 in company funds by, among other things, failing to file business

 tax returns, failing to pay employee 401(k) accounts, skimming from accounts receivables and

 forging the signatures of Byron David, Kenneth Woolfrey and Debra Woolfrey to incur a bank

 loan on behalf of Blue Ridge from the Bank of Clarke County in the amount of $500,000. Id. at 8.

        Also in the days following Lisa’s death, Ellen LoCascio, a retired Central Intelligence

 Agency engineer and friend of 23 years to the David family, discovered hundreds of other

 suspicious documents in Lisa David’s home office. Some documents had been shredded and

 others had been altered by cutting and pasting or taping, including receipts and various loan

 documents. Included were altered documents related to Blue Ridge and altered Internal Revenue

 Service documents. Tr. 52-53; Ex. F – Original Documents found in Lisa David’s home office.

        Mr. David was not aware of the personal guarantees bearing his signature held by the bank

 until after Lisa died in 2012 when Summit’s bank officers came to his home to discuss his financial

 obligations and the upcoming foreclosure of his residence. Tr. 143-145.

        Prior to 2012, as a matter of policy, Summit scanned all loan documents. It stored the

 original promissory notes and deeds of trust and destroyed all other original documents related to

 the loans, including personal guarantees, after the scans were created in accordance with its then

 current document retention policy. Tr. 34:7. Sometime after Summit sued Mr. David to collect
                                                  3
Case 18-12396-KHK          Doc 153    Filed 01/27/20 Entered 01/27/20 10:58:27         Desc Main
                                     Document     Page 4 of 15



 on the personal guarantees, the bank changed its policy and now stores all original guarantees on

 its loans along with the original notes and deeds of trust. Tr. 33-34.

        Mr. David denies having signed any of the guarantees supporting Claims 3-3 through 7-3.

 However, when he was sued by Summit in Loudoun Court Circuit Court before he filed for

 bankruptcy, he initially admitted he signed the guarantee supporting Claim 4-3 identified in this

 proceeding as Exhibit 4. See Ex. 169 - Response to Plaintiff Summit’s Request for Admissions at

 1. The Admissions were endorsed and submitted by Mr. David’s counsel on October 18, 2013.

 Id. at 17. Then, on November 1, 2013, in response to Summit’s Interrogatories in the state court

 proceeding, Mr. David again admitted he signed one loan guarantee; however, he claimed the

 guarantee was unenforceable because it violated statutes regarding the extension of credit to a

 spouse, and because it was replaced by a guarantee signed by someone else. Ex. 170 - Defendant

 Byron David’s Answers to Plaintiff’s First Interrogatories at 3. Blue Ridge also filed a separate

 civil action against Summit. In his Response to the Defendant’s Interrogatories in that case, Mr.

 David denied signing the guarantees and stated that Lisa David forged his signature on the

 documents without his knowledge or authority. This Response was signed by Mr. David and

 acknowledged on October 24, 2013.           Ex. 173- Plaintiff’s Response to Defendant’s First

 Interrogatories at 2-4.

        Mr. David and Summit both hired certified forensic document examiners as experts to

 determine who put pen to paper on the guarantees. Mr. David hired John W. Hargett, III. See Ex.

 161 – Expert Report from John Hargett. Summit hired Robert N. Morris. See Ex. 158 – Expert

 Report of Ronald Morris.         The examiners attested they did not examine any of the

 acknowledgements that followed the last page of the guarantees and therefore they gave no weight




                                                   4
Case 18-12396-KHK            Doc 153      Filed 01/27/20 Entered 01/27/20 10:58:27                      Desc Main
                                         Document     Page 5 of 15



 in their expert reports to the notary signatures or seals. Tr. 95-96; 99-101 and 199.2

          Mr. Hargett examined 5 original Allonges and 32 other photocopied documents bearing

 Mr. David’s signature. Of the 37 documents examined, Mr. Hargett concluded the following to a

 reasonable degree of certainty:

     1.       The Allonges, bearing pen and ink signatures, were not signed by Mr. David. Tr.
              75:12-76:3. The Allonges are identified as Exhibits 20, 53, 85, 113 and 142.

     2.       Five of the remaining 32 signatures on the photocopies of documents appeared to be
              the signatures of Mr. David and are identified as Exhibits 4, 7, 34, 37, and 70. Tr. 76:8-
              1.

     3.       Even though five of the remaining signatures on the photocopied documents appeared
              to be Mr. David’s, it was impossible to tell who actually put pen to paper on the original
              documents from which the photocopies were made because the originals had been
              destroyed by Summit and were not available for comparison. Ex. 161 at 1. See also Tr.
              76-78; Tr. 85:8-15; Ex. 160 at 7.

     4.       The remaining 27 signatures that were examined did not appear to be penned by Mr.
              David. Tr. 76:11-14.

     5.       To a reasonable degree of probability, the features of the forged signatures of Byron
              David agree with Lisa David’s signature in that they all loop to the left; the terminal
              stroke of the last loop tends to go down below the line of writing; and the beginning
              and ending strokes are tapered suggesting fast writing. Ex.161 at 3.

          Mr. Morris examined the 5 original Allonges and 36 other questionable signatures of Mr.

 David and made the following conclusions:

     1.       The Allonges, bearing pen and ink signatures, were not signed by Mr. David. Tr. 225:1-
              20.

     2.       In all probability, Mr. David wrote the signatures appearing on five of the photocopied
              documents identified as Exhibits 4, 7, 34, 37, and 70. These documents are identified
              in Mr. Morris’ Expert Report as Q25 through Q30 respectively.3

     3.       Mr. Morris could not conclude that Byron David signed the original documents
              represented by Exhibits 4, 7, 34, 37 and 70 because all of the handwriting
              characteristics, qualities and features that would have been found on the original
              documents were not recorded on the photocopies.
 2
   Acknowledgments are always separate attachments that follow the last page of the guarantee instruments. Tr. 236,
 245-246, 249, 256-258.
 3
   Mr. Morris noted that the signatures identified as Q29 and Q30 are identical.
                                                         5
Case 18-12396-KHK         Doc 153    Filed 01/27/20 Entered 01/27/20 10:58:27            Desc Main
                                    Document     Page 6 of 15




    4.      He could not determine whether Mr. David wrote any of the remaining questioned
            signatures in his name.

    5.      He could not determine whether Lisa David signed Byron David’s name on originals
            of the remaining photocopied documents examined because he did not have the proper
            samples to make comparisons. Ex. 158 at 6.

         The signatures on the Allonges and guarantees were notarized. Victoria (DeMeza) Melby,

 one of the notaries, testified that Exhibits 20, 53, 85, 113 & 142 looked like original documents

 with her signature and seal. Tr. 105-113. She testified she usually had everyone before her and

 checked their identification cards before they signed the documents she notarized. Tr. 105. She

 did not recall Mr. David putting pen to paper in front of her to endorse the aforementioned

 documents. Tr. 114-115.

         Kerry Self, owner of Leesburg Title and Escrow and a notary, testified she sometimes

 notarized 50 to 100 documents per day. Tr. 120. She identified her signature and seal on Exhibits

 7 and 37. Tr. 124:1-21; 125:16-20. She did not recall notarizing any of the documents for Mr.

 David. Tr. 122-123. She testified she never notarized a document without having the person in

 front of her. Tr. 123: 4-7. However, although she routinely made photocopies of identification

 cards of the individuals who signed before her, she admitted she did not do so for documents

 involving David-Cantrell because of her long-standing business relationship with Lisa David. Tr.

 129-130.

         In his testimony, Mr. David denied signing any of the guarantees before notaries. He

 specifically denied appearing before Kerry Self except to sign other documents at a closing on real

 estate that he and Lisa David purchased with a loan from Middleburg Bank. Tr. 145-146. He

 specifically denied ever appearing before Victoria Melby except to sign guardianship documents

 for his children after Lisa’s death. Tr. 147-148.

         Mr. David also denied ever appearing before Jeanne Estes, a friend of Lisa’s whose notary
                                                6
Case 18-12396-KHK           Doc 153    Filed 01/27/20 Entered 01/27/20 10:58:27              Desc Main
                                      Document     Page 7 of 15



 seal and signature appear on Exhibit 70. Tr. 155.


 III.      Conclusions of Law

           A claim for which a proof of claim has been filed is allowed unless an objection is filed. If

 an objection is filed, the Court is required to determine the amount and validity of the claim as of

 the date of the filing of the petition. A properly filed claim is prima facie evidence of the amount

 and validity of the claim. Therefore, the objecting party has the initial burden of presenting

 sufficient evidence to overcome the prima facie effect of the filed proof of claim. Once the

 objecting party has done so, the burden of proof shifts to the creditor to establish the amount and

 validity of its claim. See Official Comm. of Unsecured Creditors v. Fairchild Dornier GmbH (In

 re Dornier Aviation (N. Am.) Inc.), Adversary No. 02–8199–SSM, 2005 WL 4781236, at *11

 (Bankr. E.D.Va. Feb.8, 2005) (citing 11 U.S.C. § 502(a)-(b); Fed. R. Bankr.P. 3001(f); C–4 Media

 Cable S., L.P. v. Reds T.V. & Cable, Inc. (In re C–4 Media Cable S., L.P.), 150 B.R. 374, 377

 (Bankr.E.D.Va.1992)); Fed. R. Bankr. P. 9017; Fed. R. Evid. 301; 4 Collier at P 501.02[3][d]).

           Mr. David contends that Summit’s claims are not valid and must be disallowed because

 the guarantees supporting them are forgeries and because of the doctrine of spoliation. He also

 contends that Summit’s claims should be barred under the equitable doctrine of unconscionability

 and because Summit violated the Equal Credit Opportunity Act by requiring him to sign the

 guarantees. The Court will examine each theory in turn.

        A. Forgery

           But for admitting he signed Exhibit 4 in this proceeding, Mr. David steadfastly denied

 being involved in Lisa David’s business before her death. His testimony was consistent and

 credible on this point and this Court is persuaded that Summit failed to produce sufficient evidence

 to refute his testimony.

                                                    7
Case 18-12396-KHK        Doc 153    Filed 01/27/20 Entered 01/27/20 10:58:27              Desc Main
                                   Document     Page 8 of 15



        Ms. LoCascio gave compelling testimony supporting Mr. David’s assertion that Lisa David

 was capable of and had in fact fabricated financial statements. She identified Exhibit F as a small

 fraction of the documents she found in Lisa’s home office after she died. Tr. 52: 7-9; 56:15-17.

 Moreover, Cindy Vu’s Fraud Examination Report confirms that Lisa David had forged several

 documents in order to secure loans for Blue Ridge in the past.

        Although Summit produced evidence through witness testimony that Mr. David signed

 four of the guarantees before notaries, neither notary who gave evidence could attest that she

 remembered Mr. David signing the original guarantees. Ms. Melby gave tentative responses. For

 example, when asked to describe her procedure for notarizing documents, she responded,

 “[U]sually (emphasis added) everybody that’s signing is there, and I take I.D., and then we notarize

 it.” Tr.105:19-20. Even under direct examination, when handed the original Allonges represented

 by Exhibits 20 and 53, she did not recognize the first pages of either document. Tr. 106-107; 110.

 When asked to identify her signature on the original acknowledgment of Exhibit 20 she replied,

 “It looks like my signature, and it’s my notary number, but …” and “It looks like it…” and “I

 mean, it looks (emphasis added) like an original.” Tr. 106:13; 107:21. She seemed reluctant to

 commit to her answers leaving the Court to question her credibility.

        Ms. Melby was also the notary who acknowledged Mr. David’s signature on the Allonges.

 As previously stated, both experts concluded that the pen and ink signatures appended to the

 Allonges were not genuine signatures of Byron David. Tr. 75:17-25; 225:1-20. In light of their

 opinions, this Court gives no weight to Ms. Melby’s acknowledgments and declines to conclude

 that any of the signatures on the photocopied documents she acknowledged are genuine.

        Ms. Self was more self-assured when she testified; however, she freely admitted that she

 routinely bent her own rules when notarizing documents for Lisa David because of their long-

 standing relationship. Tr. 130: 16-22. Furthermore, two of the acknowledgements indicate
                                                  8
Case 18-12396-KHK             Doc 153     Filed 01/27/20 Entered 01/27/20 10:58:27                        Desc Main
                                         Document     Page 9 of 15



 differences in Ms. Self’s notary seals. The printed name on her seal on Exhibit 7 appears to be

 straight and the middle initial of her name is followed by a period. However, on Exhibit 37, the

 middle initial of the printed name on her seal is not followed by a period and the middle initial

 itself is not aligned with her first and last names. These exhibits clearly support Mr. David’s

 assertion that the documents are fabrications.

          The opinions of the handwriting experts for the parties were very similar. As previously

 stated, they agreed that Mr. David did not put pen to paper on any of the Allonges produced by

 Summit. Next, they agreed that only five of the signatures on the various guarantees to the notes

 and extensions of the notes were probably penned by Mr. David.                          However, both experts

 acknowledged that it was not possible to establish whether the five photocopied guarantees

 appearing to have his signature were genuine or the products of fabrication because these

 documents could not be compared to the original instruments with penned signatures that were

 destroyed by Summit. Indeed, Summit’s own expert has opined that computer software such as

 Photoshop can be used to digitally apply the signature of an unsuspecting victim from some other

 document onto an entirely different document, and that the technology to do so was available when

 the documents relevant to this case were signed.4

          Mr. David’s specific denials of signing the guarantees attached to Claims 3-3, 5-3, 6-3 and

 7-3 and other evidence before the Court tends to show that some of the documents that serve as

 the bases for these claims are fabrications that may be forgeries created by Lisa David. For




 4
   See Ex. C – Article by Ronald N. Morris entitled “Is it Fabricated” wherein he states, “courts must take the
 position of "[n]o original, no case!" (internal quotation marks omitted). See also Ex. D - Excerpt from THE
 FORENSIC LABORATORY HANDBOOK: PROCEDURES AND PRACTICE (acknowledging the field of
 forensic document examination has universally recognized that the availability of original documents is critical and
 necessary to a meaningful document analysis); and Ex. E – Excerpt from FORENSIC SCIENCE: AN
 INTRODUCTION TO SCIENTIFIC AND INVESTIGATIVE TECHNIQUES (addressing issues that arise when
 analyzing photocopied documents).
 .
                                                           9
Case 18-12396-KHK        Doc 153 Filed 01/27/20 Entered 01/27/20 10:58:27                 Desc Main
                                Document    Page 10 of 15



 example, Claim 6-3 is based on a promissory note dated January 5, 2006 that states the borrowers

 agree to pay interest for only one month - from January 6, 2006 to February 6, 2006 - even though

 the term of the note appears to be one year. Moreover, the date on the acknowledgment of the

 guarantee for the note is January of 2005, one full year before the borrowers signed the note. For

 these reasons, the Court finds Mr. David has met his burden of rebutting the presumptive validity

 of Claims 3-3, 5-3, 6-3 and 7-3, and that Summit must bear the ultimate burden of proving that

 Mr. David signed the instruments it seeks to enforce by a preponderance of the evidence. Id.

    B. Spoliation

        Spoliation refers to “the destruction or material alteration of evidence or to the failure to

 preserve property for another's use as evidence in pending or reasonably foreseeable litigation.”

 Silvestri v. Gen. Motors Corp., 271 F.3d 583, 590 (4th Cir. 2001) (citing West v. Goodyear Tire

 & Rubber Co., 167 F.3d 776, 779 (2d Cir. 1999).

        A party has a duty to preserve evidence that may be relevant to anticipated litigation. In

 determining whether and at what point the duty arose, the Court must consider the totality of the

 circumstances, including the extent to which the party was on notice that specific and identifiable

 litigation was likely and that the evidence would be relevant. VA Code Ann. §8.01-379.2:1.

        Mr. David contends that Summit’s claims should be disallowed because the lender is

 responsible for destroying the original documents which, according to the experts, are necessary

 to prove Mr. David did not put pen to paper on the originals. However, Summit had no duty to

 preserve the guarantees in perpetuity. While it is undisputed that Summit seeks to enforce original

 documents it destroyed, the duty to preserve arises when a party “reasonably should know that the

 evidence may be relevant to anticipated litigation.” Silvestri, 271 F.3d at 591 (citing Kronisch v.

 United States, 150 F.3d 112, 126 (2d Cir. 1998)). In the instant case, Summit destroyed the

 documents long before thoughts of litigation against Byron David arose. Its long-standing blanket
                                                 10
Case 18-12396-KHK         Doc 153 Filed 01/27/20 Entered 01/27/20 10:58:27                 Desc Main
                                 Document    Page 11 of 15



 policy of destroying guarantees was not in effect for the sole purpose of spoliating evidence for

 litigation. See Summit v. David-Cantrall and Associates, et. al., Case No. CL80949-00 (Cir. Ct.

 Loudoun Oct. 19, 2015), Depo. Tr. of Patrick Frye, Corporate Designee of Summit Community

 Bank at 23:19-23, 24:1-5, 26:4-16 and 27:8-15. That Summit reversed its document retention

 policy to that of retaining original guarantees is not relevant here as no evidence was presented to

 show Summit was aware of the pending litigation with Mr. David when the guarantees were

 destroyed. Summit testified “less than half of 1% of all loans proceed to litigation.” See Tr. 34:7;

 182:23.

        Moreover, “spoliation is not a substantive claim or defense but a ‘rule of evidence,’ and

 thus is ‘administered at the discretion of the trial court.”’ Id. at 450 (quoting Vodusek v. Bayliner

 Marine Corp., 71 F.3d 148, 155 (4th Cir.1995)). However, the Court's inherent authority may only

 be exercised to sanction “bad-faith conduct,” and “must be exercised with restraint and discretion,”

 Chambers v. NASCO, Inc., 501 U.S. 32, 43, 111 S. Ct. 2123, 115 L. Ed. 2d 27 (1991).

        Although the evidence at issue is central to the claims and defenses, Mr. David failed to

 meet his burden as to the first and second elements of spoliation. The Court finds that Summit’s

 duty to preserve the guarantees did not arise at the time of the signing of the guarantees or their

 destruction as the bank was not on notice that specific and identifiable litigation was likely even

 though the evidence would be relevant. Therefore, the Court cannot disallow the claims based on

 spoliation of the original guarantees.

    C. Unconscionability

        The Debtor argues that the “guarantee” instruments Summit seeks to enforce are really

 “suretyships.” Under Virginia law, the primary distinction between a guarantee and a suretyship

 is that, in a guarantee, “the guarantor contracts to pay, if by the use of due diligence, the debt

 cannot be made out of the principal debtor.” Piedmont G. & M. Co. v. Morris, 86 Va. 941, 944-45
                                                  11
Case 18-12396-KHK             Doc 153 Filed 01/27/20 Entered 01/27/20 10:58:27                              Desc Main
                                     Document    Page 12 of 15



 (1890). In contrast, a “surety undertakes directly for the payment, and so is responsible at once if

 the principal debtor makes default.” Id. Virginia case law provides if the instrument creates a

 suretyship, then the guarantor might have additional defenses against the lender’s collection

 actions.5 However, the Loudoun County Circuit Court found that the law of suretyship did not

 apply in this case. See Obj. to Debtor’s Motion for Summary Judgment (Docket No. 87), Ex. E.

 This Court agrees with the Circuit Court, especially since Mr. David would not benefit under the

 facts of this case by arguing that the guarantee he signed created a suretyship. A guarantee requires

 the lender to proceed against the borrower and then against the guarantor, and that is what Summit

 did in this case. See Phoenix Insurance Co. v. Lester Brothers, Inc., 203 Va. 02, 807 (1962). When

 Summit was unable to seek recourse against Lisa David, it first pursued the corporate borrowers

 of the loans. Only after foreclosing on the properties of the corporate owners did Summit seek

 redress against Mr. David personally.

          In the alternative, Mr. David pleads that the guarantees are facially unconscionable and

 unenforceable because they are of an indefinite duration and do not provide a means for the signer

 to terminate or revoke them. A party claiming that a contract is unenforceable because it is

 unconscionable bears the burden of proving unconscionability by clear and convincing evidence.

 Rogers v. Yourshaw, 18 Va. App. 816, 822 (1994). Absent evidence of gross disparity in value

 exchanged there exists no basis to claim unconscionability. Drewry v. Drewry, 8 Va. App. 460

 (1989). Further, to determine the contract unconscionable, the Court must find that there is

 inequality so gross as to shock the conscience. Id.

          Mr. David fails to meet his burden of proving that there was gross inequality in the value

 exchanged. While certain signatures are inauthentic, no evidence before this Court proves these


 5
  See Board of Supervisors of Fairfax County v. Southern Cross Coal Corp., 238 Va. 91, 94, 380 S.E.2d 636 (1989)
 (An accommodation surety is entitled to the “strictissimi juris” rule which states that the surety is discharged by any
 change in the obligation underlying a bond no matter how slight.)
                                                           12
Case 18-12396-KHK         Doc 153 Filed 01/27/20 Entered 01/27/20 10:58:27                  Desc Main
                                 Document    Page 13 of 15



 standard guarantee documents shock the conscience. Upon close examination of the disputed

 guarantees and their corresponding loans, the value exchanged regarding Claims 3-3 through 7-3

 and the terms at issue do not express a gross inequality. For instance, loan number 362232 (Ex.

 126) issued April 28, 2006 at a 0.5% interest rate for a loan amount of $199,750 fails to shock the

 conscience. Because Mr. David has failed to prove any of the loans shock the conscience, he cannot

 prevail on the theory of unconscionability.

    D. Equal Credit Opportunity Act (ECOA)

        “The purpose of the ECOA is to eradicate credit discrimination waged against women,

 especially married women whom creditors traditionally refuse to consider for individual credit.”

 Anderson v. United Finance Co., 666 F.2d 1274, 1277 (9th Cir. 1982). “It is generally held that

 the burden is on the spouse asserting a defense under the ECOA to prove that the applicant was

 otherwise creditworthy.” Roper Bros. Lumber Co. v. Westover Homes, Inc., 44 Va. Cir. 448, 450

 (Cir. Ct. of Spotsylvania County 1998) (emphasis added). The ECOA makes it unlawful for any

 “creditor to discriminate against any applicant, with respect to any aspect of a credit transaction

 on the basis of . . . marital status.” 15 U.S.C.S. §1691(a)(1) (2006). Regulation B of the ECOA

 further states, “… a creditor shall not require the signature of an applicant spouse or other person,

 other than a joint applicant, on any credit instrument if the applicant qualifies under the creditor’s

 standards of creditworthiness for the amount and terms of the credit requested.” 12 C.F.R.

 202.7(d)(1) (2013). To state a claim under 12 C.F. R § 202.7(d)(1), the Debtor must show (1)

 Summit determined that Lisa David was creditworthy in her own right; and (2) Summit

 nonetheless required Byron David to sign a “credit instrument.” Id. § 202.7(d) (1). See also In re

 Woodford, 600 B.R. 520, 523 (2019).

        The Debtor alleges that Summit violated ECOA regulations by requiring Lisa David, the

 applicant, to provide it with the guarantees of Mr. David because it did not conduct an independent
                                                  13
Case 18-12396-KHK         Doc 153 Filed 01/27/20 Entered 01/27/20 10:58:27                Desc Main
                                 Document    Page 14 of 15



 creditworthiness analysis of Lisa David. Instead, it required his guarantees solely because he was

 the spouse of a female principal borrower.

          However, Summit reasonably concluded that Mr. David’s guarantee was required. Mr.

 David presented no evidence to show Summit ever assessed the individual creditworthiness of

 Mrs. David and found her worthy. Summit admitted it assessed the creditworthiness of the

 borrowing businesses and their owners. Tr. 43-45. However, Mr. David was not a de facto joint

 applicant merely because he was Lisa David’s spouse as other factors were also considered in the

 companies’ credit applications. Summit considered the extent of the co-mingled assets, evaluation

 of the collateral, the “cash flow . . . [of the] operating company”, and the underlying ownership

 before making the loans. The Bank required the signature of Mr. David because his wife, who held

 most of her assets jointly with her husband, chose to submit a joint financial statement with her

 spouse for review by Summit in its assessment of the creditworthiness of the operating companies.

 Tr. 39:22-25; 40:1-19; 43:3-25; 44:1-9. In other words, Lisa David made the decision to make Mr.

 David a co-applicant by submitting a joint financial statement instead of a statement in her name

 alone.    Therefore, Summit’s actions were “sound commercial practice unrelated to any

 stereotypical view of a wife’s role.” Moran Foods, Inc. v. Mid-Atl. Mkt. Dev. Co., LLC, 476 F.3d

 436, 442 (7th Cir. 2007). For this reason, Mr. David’s challenge to Summit’s claims based on

 ECOA violations fails.


 IV.      Conclusion

          In consideration of the evidence and arguments presented, the Court finds that Claim 4-3

 is a valid claim against Mr. David’s estate. Although it carries no acknowledgement, Mr. David

 admitted or confirmed on at least three occasions that he executed Exhibit 4, which is his guarantee

 for loan number 358003 supporting Claim 4-3. He therefore cannot claim that this guarantee is a

                                                 14
Case 18-12396-KHK         Doc 153 Filed 01/27/20 Entered 01/27/20 10:58:27                 Desc Main
                                 Document    Page 15 of 15



 forgery.

        The Court reaches a different result, however, with respect to Claims 3-3, 5-3, 6-3 and 7-

 3. Once the burden of proof of validity shifted to the bank, Summit failed to produce evidence

 sufficient to prove the photocopied guarantees supporting these claims were genuine copies of

 original documents signed by Byron David.           This Court is not persuaded it should rely on a

 determination that “in all probability” Mr. David penned any of the four signatures that appear on

 the photocopied guarantees supporting these claims. Nor will the Court assume that any of the

 photocopied guarantees are genuine copies of original documents signed by Mr. David merely

 because each signature appears to be acknowledged by a notary. It cannot do so when the

 acknowledgements were not examined by the forensic experts and some show clear signs of

 fabrication.

        The Court is persuaded that Claims 3-3, 5-3, 6-3 and 7-3 are based on fabricated

 photocopied documents, and that Lisa David had a history of committing forgery and fraud and

 had the opportunity, means and motivation to forge Byron David’s signature on the guarantees

 supporting these claims. The weight of the evidence leads the Court to conclude that the documents

 supporting these claims are not genuine. Accordingly, the Court finds that Summit has failed to

 show by a preponderance of the evidence that the claims are valid and therefore, Claims 3-3, 5-3,

 6-3 and 7-3 will be disallowed in their entirety.

        The Court will enter a separate order consistent with these Findings of Fact and

 Conclusions of Law.
       Jan 27 2020
 Date: ____________                                       /s/ Klinette H. Kindred
                                                          _______________________
                                                          Klinette H. Kindred
 Electronic copies to:                                    United States Bankruptcy Judge
 James P. Campbell                                        Entered on Docket: January 27, 2020
 Mark B. Callahan
 Donald F. King
 Jack Frankel
                                                     15
